Citation Nr: 0428412	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-05 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
filariasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from October 1939 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut. 

In May 2003, the veteran presented oral testimony at a 
hearing held at the RO before a Decision Review Officer 
(DRO), a transcript of which has been associated with the 
claims file.


FINDING OF FACT

The veteran's filariasis is currently manifested as an active 
disease according to current competent evidence on file.   


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the schedular criteria for a 100 percent evaluation for 
filariasis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.88b, 
Diagnostic Code 6305 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the grant of benefits, no further notice or 
development is required to comply with the Veteran's Claims 
Assistance Act of 2000 (VCAA) as to this claim.  38 U.S.C.A. 
§§ 5103, 5107.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific disability.  The 
ratings are intended, as far as can practicably be 
determined, to compensate for the average impairment of 
earning capacity resulting from such disability in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service- 
connected disability requires review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  

For an increased rating claim, however, the primary concern 
is the current level of disability.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking employment, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

The Board has reviewed the history of the veteran's service- 
connected filariasis.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the current level of disability is of 
primary concern.  The veteran's recent medical records, 
therefore, are the most relevant to the claim now before the 
Board.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The pertinent evidence in this case includes VA treatment 
records dated from January 2000 to November 2001; VA 
examination report and addendum dated in July 2001; hearing 
testimony; and written statements and argument submitted by 
the veteran and his representative.  In reaching its 
decision, the Board has carefully reviewed, considered and 
weighed the probative value of all of the relevant evidence 
of record.

The veteran's service-connected filariasis is currently 
assigned a 30 percent rating under 38 C.F.R. § 4.88b, 
Diagnostic Code (DC) 6305, for cases of lymphatic filariasis.  
Under governing law, a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for VA compensation purposes may not be reduced except 
upon a showing that such rating was based on fraud, which is 
not the situation here.  See 38 U.S.C.A. § 110 (West 2002); 
38 C.F.R. § 3.951(b) (2003).  Because the veteran's 30 
percent disability rating for filariasis has been in effect 
since April 1, 1946, it is protected at that level from any 
decrease (although the rating may be increased if 
circumstances so warrant).

Prior to August 30, 1996, DC 6305 provided for the assignment 
of a 100 percent evaluation with evidence of initial 
infection with severe lymphangitis or lymphadenitis, or, 
where such was chronic with repeated recurrences and a 
tendency to severe multiple involvement of the extremities 
and genitalia or with severe lymphadenitis.  A 60 percent 
evaluation was warranted based on evidence of chronic 
filariasis with repeated recurrences and beginning permanent 
deformity of one or more extremities or genitalia or moderate 
lymphadenitis.  A 30 percent rating was warranted following 
any recurrence where such recurrence was symptomatic. Where 
the symptoms had subsided following only one attack, a zero 
percent rating was warranted.  A note to the former DC 6305 
provided that ratings based on permanent deformity of an 
extremity or the genitalia may be assigned in combination, 
but not combined with the general ratings set out under DC 
6305.

Effective August 30, 1996, DC 6305 now provides that 
lymphatic filariasis warrants a 100 percent evaluation when 
the disease is active.  Thereafter, any residuals such as 
epididymitis or lymphangitis are to be rated under the 
appropriate system.  38 C.F.R. § 4.88b.  Although the 
veteran's disability was originally rated under the former 
criteria for DC 6305, his claim for an increased evaluation 
was received at the RO in July 1998.  Accordingly, only the 
new criteria for DC 6305 are applicable to the claim on 
appeal before the Board.  Cf. Marcoux v. Brown, 9 Vet. App. 
289 (1996).

The veteran was accorded a VA examination in July 2001.  It 
was noted that the examiner reviewed the claims folder.  On 
examination, there were prominent veins in the right leg as 
well as mottling of the skin over the ankles and shins.  The 
right leg measured 17 centimeters at the thigh compared to 
the left, which was 16 inches.  The right calf was 16 inches 
compared to the left, which was 15 inches.  He had prominent 
right axillary adenopathy.  Shotty inguinal lymph nodes were 
also palpated, bilaterally.  There was moderate weakness in 
the right leg due to pain and discomfort upon muscle strength 
testing.  The impression was a well-documented history of 
filariasis.  The condition was chronic with no known cure, 
thus considered a life-long ailment.  Because of the 
obliteration of lymphatic channels, there swelling, pain, and 
discomfort in the right leg, which limits mobility.  There 
was also painful adenopathy in the groin and the right 
axillae.  

In a July 2001 addendum, the above examiner stated that 
filariasis was typically an acute process with chronic 
ongoing residual deficits.  The chronic ongoing residual 
deficits are the cause of the veteran's current and ongoing 
medical problems.  As such, his disease process should be 
considered an "active disease process."

Upon review of the above medical evidence and diagnostic 
criteria, the Board finds that a 100 schedular rating should 
be assigned for the veteran's filariasis.  As noted above, 
there is evidence that the veteran's filariasis is currently 
manifested as an active disease.  In this regard, the July 
2001 VA examiner specifically stated that the veteran's 
filariasis should be considered an active disease process.  
While there might be additional symptoms that could be 
manifested, that does not mean that the pathology is 
"inactive."  Accordingly, the Board finds that the criteria 
for a 100 percent rating for filariasis have been met.  This 
is the maximum rating under the applicable diagnostic code.  

The clinical evidence does not show that appellant's service-
connected filariasis presents such an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, as is required for an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2003).



	(CONTINUED ON NEXT PAGE)




ORDER

A 100 percent schedular rating for filariasis is warranted, 
subject to the laws and regulations governing the payment of 
monetary benefits


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



